Case 1:20-cr-00412-AT Document 32 Filed 08/31/20 Page 1 of 3
          Case 1:20-cr-00412-AT Document 32 Filed 08/31/20 Page 2 of 3

                                                                                         Page 2


   6. The defendant may not have any contact with co-defendants or other individuals affiliated
      with We Build the Wall, except in the presence of defense counsel.

   7. The defendant shall not transfer any real property or assets, encumber any real property or
      assets, or obtain any new lines of credit without permission of Pretrial Services.

   8. The defendant may not possess firearms and must surrender any firearms to Pretrial
      Services.

Andrew Badolato

   1. A $250,000 personal recognizance bond, co-signed by two financially responsible persons
      within two weeks.

   2. Travel is restricted to the Middle District of Florida; the Southern District of New York,
      for purposes of meeting with defense counsel or attending Court; the District of Columbia,
      for purposes of meeting with defense counsel; and all necessary points between for travel,
      including travel by car.

   3. The defendant must surrender all passports and refrain from making any new applications.

   4. Supervision as directed by Pretrial Services.

   5. The defendant is prohibited from raising funds on behalf of We Build the Wall or engaging
      in financial transactions involving We Build the Wall’s funds.

   6. The defendant may not have any contact with co-defendants or other individuals affiliated
      with We Build the Wall, except in the presence of defense counsel.

   7. The defendant may not possess firearms and must surrender any firearms to Pretrial
      Services.

Timothy Shea

   1. A $250,000 personal recognizance bond, co-signed by two financially responsible persons
      within two weeks.

   2. Travel is restricted to the District of Colorado, the Southern District of New York for
      purposes of attending Court and meeting with defense counsel, and all necessary points
      between for travel, including travel by car.

   3. The defendant must surrender all passports and refrain from making any new applications.

   4. Supervision as directed by Pretrial Services.
          Case 1:20-cr-00412-AT Document 32 Filed 08/31/20 Page 3 of 3

                                                                                        Page 3


   5. The defendant is prohibited from raising funds on behalf of We Build the Wall or engaging
      in financial transactions involving We Build the Wall’s funds.

   6. Aside from the defendant’s spouse, the defendant may not have any contact with co-
      defendants or other individuals affiliated with We Build the Wall, except in the presence
      of defense counsel.

   7. The defendant may not possess firearms and must surrender any firearms to Pretrial
      Services.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                    By:
                                                /s
                                            Alison Moe
                                            Nicolas Roos
                                            Robert B. Sobelman
                                            (212) 637-2225/2421/2616


Cc: All Counsel of Record                 GRANTED. For reasons stated on the record at the
                                          conference held on August 31, 2020, bail is set for
                                          Defendants Brian Kolfage, Andrew Badolato, and
                                          Timothy Shea as described above.

                                          SO ORDERED.

                                          Dated: August 31, 2020
                                                 New York, New York.
